FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                      UNITED STATES COURT OF APPEALS                    December 17, 2013

                                                                        Elisabeth A. Shumaker
                                   TENTH CIRCUIT                            Clerk of Court



 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,
                                                            No. 13-6154
 v.                                                 (D.C. No. 5:13-CR-00012-F-1)
                                                          (W.D. Oklahoma)
 JOSE OSIEL GARZA,

        Defendant - Appellant.




                                ORDER AND JUDGMENT*


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      Jose Osiel Garza appeals his 120-month sentence after his guilty plea to the

possession of firearms by a convicted felon, 18 U.S.C. § 922(g)(1). He argues that the

sentence was substantively unreasonable. The sentence, however, was within the


      *After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties= request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed. R. App.
P. 32.1 and 10th Cir. R. 32.1.
advisory sentencing guideline range and is therefore presumptively reasonable, see

United States v. Kristl, 437 F.3d 1050, 1055 (10th Cir. 2006). Because Mr. Garza has

not overcome the presumption, we AFFIRM his sentence.

                                         ENTERED FOR THE COURT


                                         Harris L Hartz
                                         Circuit Judge




                                           2